 

--------------------------------------------------------------------------------

Exhibit 10.3


SECURITY AGREEMENT




THIS SECURITY AGREEMENT (the “Security Agreement”) is entered into as of March
5, 2010, by Smoky Market Foods, Inc., a Nevada corporation (“Debtor”), and 70
Limited LLC (“Secured Party”).


RECITALS


A.           Debtor delivered to Secured Party a Secured Promissory Note dated
as of even date herewith in the principal amount of $150,000 (the “Note”).


B.           As security for its repayment obligations under the Note, Debtor
has agreed to grant Secured Party a security interest in Debtor’s interest in
that certain Lease (the “Lease”) dated as of November 12, 2007 by and between
Hoo Gee and My Sui Hom, as Lessor, and Debtor, as Lessee, and all equipment and
other personal property of Debtor used in the operation of a restaurant located
at 29 East Main, Los Gatos, California  95030 (the “Restaurant”) on the terms
set forth in this Security Agreement.


NOW, THEREFORE, to that end and in consideration of the premises, covenants and
agreements set forth below, and the mutual benefits to be derived from this
Security Agreement, and other good and valuable consideration, the parties
hereto agree as follows:


1.           Security Interest.  To secure the Obligations (as defined below),
Debtor hereby transfers, conveys, assigns, and grants to Secured Party a
security interest in the following items (hereinafter, collectively, the
“Collateral”):


(a)           Equipment.  All of the Debtor’s Equipment, now owned or hereafter
acquired, used in the operation of the Restaurant.  As used herein, the term
“Equipment” includes all equipment, machinery, tools, office equipment,
supplies, furnishings, furniture, or other items used or useful, directly or
indirectly, all accessions, attachments, and other additions thereto, all parts
used in connection therewith, all packaging, manuals, and instructions related
thereto, and all leasehold or equitable interests therein.


(b)           Lease.  All of the Debtor’s right, title, and interest in and to
the Lease.  Debtor hereby irrevocably directs the Lessor under the Lease, to the
extent permitted by the Lease, upon Secured Party’s unilateral demand, to
recognize and accept Secured Party as the Lessee under the Lease for any and all
purposes as fully as it would recognize and accept Debtor and Debtor’s
performance thereunder. For so long as Debtor is not in default under the Note,
Debtor may exercise all of its rights and privileges under the Lease. Debtor’s
rights under the immediately preceding sentence shall immediately cease and
terminate upon and during the continuance of any default under the Note.


2.           Obligations.  This security interest is given as security for all
indebtedness and obligations owed by a Debtor to Secured Party under the Note
(herein referred to, collectively, as the “Obligations”).


3.           Filing.  The Company agrees to sign and deliver one or more
financing statements or supplements thereto as Secured Party may from time to
time require and to pay all costs of filing such statements.  In addition,
Debtor authorizes Secured Party to file a financing statement with respect to
the Collateral.


 
1

--------------------------------------------------------------------------------

 


4.           Care of Collateral.  Except to the extent otherwise provided herein
and except in the ordinary course of business, Debtor will keep in effect all
licenses, permits and franchises required by law or contract relating to the
Collateral; keep the Collateral in good repair and be responsible for any loss
or damage to it; pay when due all taxes, license fees, and other charges upon
the Collateral; and not misuse, conceal or in any way use or dispose of the
Collateral unlawfully or contrary to the provisions of this Security
Agreement.  Loss of, damage to, or uncollectability of the Collateral or any
part thereof will not release Debtor from any of its obligations hereunder.


5.           Default.  A default hereunder will occur if any of the following
events occur:  (1) the failure to pay any portion of the Obligations when due;
(2) Debtor fails to perform any undertaking or materially breaches any warranty
or covenant in this Security Agreement or the Note; (3) Debtor becomes insolvent
or unable to pay debts as they mature or makes an assignment for the benefit of
creditors or any proceeding is instituted by or against it alleging that it is
insolvent or unable to pay its debts as they mature, which proceeding is not
stayed or dismissed within a reasonable time not to exceed ninety (90) days; (4)
dissolution of a Debtor; or (5) after the expiration of applicable cure periods,
a Debtor continues to be in material default under the Note.  Waiver of any
default will not constitute a waiver of any other or subsequent default.


6.           Remedies.  Upon the occurrence of any default hereunder at any time
thereafter until such default shall have been cured, Secured Party will have the
remedies of a secured party under the Utah Uniform Commercial Code or other
applicable law.


7.           General.  The waiver by Secured Party of any breach of any
provision of this Security Agreement or warranty or representation herein set
forth will not be construed as a waiver of any subsequent breach.  The failure
to exercise any right hereunder by Secured Party will not operate as a waiver of
such right.  Debtor may not assign its rights or delegate its duties hereunder
without Secured Party's written consent.  This Security Agreement may not be
altered or amended except by a writing signed by all the parties hereto.  This
Security Agreement will be governed by and construed and interpreted in
accordance with the laws of the State of Nevada.  Any provision hereof found to
be invalid will not invalidate the remainder.  All words used herein will be
construed to be of such gender and number as the circumstances require.  This
Security Agreement binds Debtor, its successors and assigns, and inures to the
benefit of Secured Party, and its successors and assigns.






[signature page follows]
 
 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.
 
 
 
DEBTOR:
 
Smoky Market Foods, Inc.,
a Nevada corporation
 
By:  /s/ Edward Feintech      
Edward Feintech, its CEO
 
 
Address:
804 Estates Dr., Suite 100
Aptos, California 95003
Fax: (831) 685-4782
 
 
SECURED PARTY:
 
70 Limited LLC
 
/s/            
By:
Title:  _______________________________
 
Address:
3554 Wild Cherry Court
Las Vegas, NV
Fax: (702) 898-1974
 
 
 
 
 
3

--------------------------------------------------------------------------------

 

